IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41330

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 803
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 6, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RONNIE GENE BEALS,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and unified sentence of life, with a minimum period of
       confinement of 25 years, for battery with the intent to commit lewd and lascivious
       conduct,    with     mandatory        minimum        and    persistent    violator
       enhancements, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Ronnie Gene Beals was found guilty of battery with the intent to commit lewd and
lascivious conduct, Idaho Code §§ 18-903(b), 18-911, with mandatory minimum and persistent
violator sentencing enhancements, I.C. §§ 19-2520G(2), 19-2514. The district court imposed a
unified life sentence, with 25 years determinate. Beals appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Beals’ judgment of conviction and sentence are affirmed.




                                                   2